Citation Nr: 0723123	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-25 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a 
right foot injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from September 1979 to 
November 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The veteran provided testimony in support of his appeal at a 
videoconference hearing before the undersigned Veterans Law 
Judge in July 2006.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  Entitlement to service connection for residuals of a 
right foot injury was denied in an unappealed rating decision 
in March 2002.

2.  The subsequently received evidence includes evidence that 
is not cumulative or redundant of the evidence previously of 
record and is sufficient to establish a reasonable 
possibility of substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has been presented to reopen a 
claim for service connection for residuals of a right foot 
injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for residuals of a right 
foot injury was denied in an unappealed rating decision of 
March 2002 because the evidence then of record failed to 
demonstrate that the claimed injury occurred in service.



Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The evidence added to the record since the March 2002 
decision includes statements from persons who served with the 
veteran and recalled that he sustained an injury of his right 
foot in a training exercise in service.  This evidence is not 
cumulative or redundant of the evidence previously of record 
and is sufficient to establish a reasonable possibility of 
substantiating the claim.  Accordingly, it is new and 
material and reopening of the claim is in order.


ORDER

New and material evidence having been received, reopening of 
the claim for service connection for residuals of a right 
foot injury is granted.


REMAND

The veteran contends that he injured his right great toe in a 
training exercise in service and has had problems with this 
toe ever since.  The evidence confirms that the veteran has a 
current disability of the right great toe.  The available 
service medical records do not confirm that the veteran 
injured his right great toe, but the Board has found the 
veteran's testimony to be credible and supported by 
statements from persons who served with him.  The record 
contains no medical evidence addressing the etiology of the 
veteran's current right great toe disability.  Therefore, 
Board has determined that the veteran should be afforded a VA 
examination to comply with VA's duty to assist him in the 
development of the facts pertinent to this claim.  See 
38 C.F.R. § 3.159(c) (2006).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The appellant should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
etiology of any current disability of his 
right foot.  The claims folder must be 
made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  

Based upon the claims folder review and 
the examination results, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that veteran's current right 
foot disability is etiologically related 
to his active military service.  For the 
purpose of the opinion, the examiner 
should consider the statements provided 
by the veteran concerning a service 
injury of his right foot and the 
treatment he received in service to be 
credible.  The rationale for all opinions 
expressed must also be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
adjudicate the appellant's reopened claim 
based on a de novo review of the record.  
If the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the appellant and 
his representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


